Citation Nr: 1026446	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Propriety of severance of service connection for status-post 
total right hip replacement.

2.  Entitlement to service connection for a low back disability 
secondary to right hip replacement. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had periods of active service between 1951 and 1956, 
the specific circumstances of which will be delineated below as 
they are the crux of the severance claim.  The Veteran was born 
in 1932.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  The claimant has brought 
issues to the Board on other occasions to which references may be 
made below as required for clarification purposes, however, the 
only issues properly before the Board are as outlined above.  The 
claim of service connection for a total hip replacement is 
recharacterized as the propriety of the severance of service 
connection for the hip replacement is the actual claim in 
appellate status.

The claimant provided testimony before the Board at the VARO via 
videoconferencing in March 2010; a transcript is of record.   Tr. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There was no clear and unmistakable error (CUE) in the August 
1994 rating action which granted service connection for a total 
right hip replacement.

2.  The claimant's low back disability is secondary to his 
service-connected post-operative right hip replacement.

CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for total 
right hip replacement were not met, and severance of service 
connection was improper.  38 U.S.C.A. §§ 5109A, 5112(b)(10) (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.500(b)(2) 
(2009).

2.  A chronic low back disorder is secondary to service-connected 
total right hip replacement.  38 C.F.R. §§ 3.303, 3.310 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  

This appeal presents a very unique set of circumstances and the 
Veteran's claims here for adjudication both hinge upon the 
Veteran's period of service and whether his right hip was 
replaced during active service.  Specifically, the Veteran 
submitted his claim in 1994 and was granted service connection 
for a right hip replacement in an August 1994 rating decision.  
In May 1998, the RO proposed to sever the grant of service 
connection because it appeared that the Veteran had not actually 
had any periods of active service.  Consequently, in August 1998, 
service connection was severed.

In July 2001, the Board remanded the issue of whether the 
severance was appropriate.  Unfortunately, the issue was 
recharacterized as entitlement to service connection for a total 
right hip replacement and the claim has lingered since that time.  
The Veteran has not helped his cause by testifying before the 
Board that he is bound by a 100-year oath of silence and cannot 
provide any information as to the circumstances of his service 
and/or his right hip replacement.  Nonetheless, the Board has 
sifted through the record and determined that the starting point 
here is to determine if the severance of service connection for 
the right hip replacement was appropriate.

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous with the burden of proof being 
upon the Government.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of record 
of the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  See 38 C.F.R. § 3.105(d).

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as "an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts. It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove 
the existence of clear and unmistakable error as set forth in § 
3.105(a), the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly change 
the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards applied 
in a determination of CUE in a final decision are applied to a 
determination whether a decision granting service connection was 
the product of CUE for the purpose of severing service 
connection, Section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its initial 
service connection award.  In fact, Section 3.105(d) specifically 
states that "[a] change in diagnosis may be accepted as a basis 
for severance," clearly contemplating the consideration of 
evidence acquired after the original granting of service 
connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998); see 
also Graves v. Brown, 6 Vet. App. 166 (1994)..

The Court has held that VA is prohibited from finding, on any 
basis other than a service department document which VA believes 
to be authentic and accurate, or service department verification, 
that a particular individual served and, to some extent, the 
specifics of that service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. 
Gober, 10 Vet. App. 340, 341-42 (1997); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993) (both embracing the holding in Duro). 

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior to 
service and was not aggravated therein.  The burden of proof is 
upon VA to rebut the presumption by producing that clear and 
unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough analysis 
of the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, and 
character of the particular injury or disease or residuals 
thereof."  38 C.F.R. § 3.304(b)(1).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where there is a chronic 
disease shown as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to intercurrent 
causes.  When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a 
pre-existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service).  The Board notes that the 
language of the aforementioned regulation at 38 C.F.R. § 3.304(b) 
(2004) was amended, effective May 4, 2005.  See 70 Fed. Reg. 
23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2009)).  The amended regulation requires that VA, rather than 
the claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability was 
not aggravated by service, before the presumption of soundness on 
entrance into active service may be rebutted.

The most pivotal data pertinent to the determination of whether 
service connection was appropriately severed relates to the 
Veteran's service and the specific nature thereof.  In general, 
the Board would note that there is nothing in official records to 
show that the claimant was ever out of the United States (CONUS) 
including Korea or Vietnam.  He was in units as described below, 
but other recitations he has made over the years as to his duties 
are not otherwise confirmed in any manner.  He has described 
having been injured or reinjured while in service, and this is 
entirely conceivable and, under pertinent guidelines, he is 
entitled to make such observations and voice such recollections.  
On the other hand, he has occasionally described certain 
activities or responsibilities during service that have no 
collateral corroboration and appear to be lacking persuasive 
weight.  Even the Veteran himself has acknowledged this; 
moreover, he often has referred to having taken an oath not to 
reveal his service circumstances and activities and duties 
appertaining thereto.  However, the unusual circumstances of this 
case render any such inconsistent testamentary confirmations to 
be less crucial than might usually be required.  Not to minimize 
his service, but since these circumstances of the nature of his 
actions in service are not necessary to the resolution of the 
specific points in this case, any issues as to competency to 
provide statements and, more importantly, the associated 
credibility need not be addressed further in any meaningful 
context.

The VA Form 21-526, filed in 1994, referred to service dates as 
July 1951 to June 19, 1956, US Army, in military intelligence, 
entering service in Detroit, Michigan and leaving it at Ft. 
McCullen, Alabama.  There was no mention of Guard or Reserves 
duty.  The Veteran cited disabilities to include his back and 
right hip.

At the time of and pursuant to the claimant's original claim, the 
National Personnel Records Center (NPRC) was asked by VA in March 
1994 to certify his service.  In a document dated in April 1994, 
NPRC specifically certified that the claimant had had "active 
duty from July 30, 1951 to June 29, 1956"; and in a handwritten 
annotation as to the data having been verified based on the 
aggregate documentation on file, there was noted to be an 
additional interim separation date of July 29, 1954 .  NPRC 
further certified that "the Veteran had 90 days or more 
creditable active service which includes one or more days wartime 
service exclusive of furlough time and other non-creditable 
service".  

A similar request was made in June 1997 as to whether the 
claimant had been a prisoner of war (POW).  The NPRC, in an 
official response dated August 12, 1997, certified the above 
information, e.g., that the claimant had had active duty from 
July 20, 1951 to June 28 1956; and that while his complete file 
including personnel records could not be reconstructed due to 
damage in the NPRC fire, he was not found to have been a POW.

On each of the above occasions, the available portions of the 
claimant's 201 and associated service files were of record and 
certified as having been used in the certification.  The only 
available portions of the Veteran's service treatment records 
consist of badly burned partial copies of periodic examination 
reports, said to have been for retention purposes, dated in 
February of 1956 (and reportedly reviewed with the Veteran by a 
physician in May 1956, and signed by them both at that time), 
reflecting that the Veteran had had a stainless steel right hip 
joint replacement at age 19 [which would have be after entrance 
into service at age 18]; and that he had had surgery in May 1952 
and June 1954.

The readable portions of his 201 file show that he had had a 
"record of current service" as follows:  as an ammo bearer, MOS 
Code 3802 with the 46th Recon Bt., 46th Inf. Div., Michigan NG, 
from July 30, 1951 to January 3, 1952; in the inactive Michigan 
National Guard from January 4, 1952 to National Guard to July 30, 
1954; and 5106 USA (?) intel co. (reinf) Michigan from July 30, 
1954 until discharge on June 29, 1956.  His discharge from the 
Michigan National Guard and transfer to the Reserves was for 
completion of an eight year obligation.   The back of another 
similar document, also fire-damaged, showed he achieved Pvt E-2 
rank on November 30, 1951, after having completed 4 months 
service on November 29, 1951.  Some of this is confirmed in an 
NGB Form 22.  

Another document shows that he entered service in July 1951 at 
age 18 [which would have been at the time of purported active 
service and before he turned 19 which was when his service 
records show he had the hip surgery].  That document noted that 
he denied having, and had been found on examination, to have no 
physical or mental defects including a right hip replacement 
including scarring associated therewith.

At the time of his claim in 1994, the Veteran submitted a copy of 
a Certificate of Honorable Discharge showing that he was a member 
of the Army Ready Reserve who had enlisted in July 1951 and had 
transferred to the Army Reserve on July 30, 1954, and honorably 
discharged from the Army of the U.S. on June 29, 1956.  Of 
particular note is a copy also introduced of a DA Form 44, dated 
November 30, 1954, showing that he had entered the Officer 
Reserve Corps as a 1st LT; with active military service from July 
30, 1951 to July 19, 1954; that he was "regularly enlisted or 
appointed to the United States Army as a Captain on July 30, 
1954"; and further, that he had an "(Honorable Discharge (HD), 
by reason of ETS on 29 Jul 54. and (was then) transferred to 
the U.S. Army military intelligence in "gr", with no days 
lost, and "not less than two (2) years on active duty 
after receipt of commission.  Decorations and awards 
authorized this period of service" (emphasis added).

On VA examinations in 1994, a history was given of his having had 
a right hip replacement in 1954 as well as an injury in service 
in 1954.  Private physician's reports and assessments in 1994 
refer to his having had a right hip replacement procedure in July 
1952.

On the rating action in August 1994, issues included entitlement 
to service connection for a number of disabilities including a 
right hip and back disorder.  With regard to the right hip, the 
rating specifically stated that this Veteran's service medical 
records note at time of separation from active military duty that 
the Veteran had undergone a right hip joint replacement.  
Treatment records of this procedure and incident leading to this 
procedure are absent.  However, it can be safely presumed that 
the Veteran will not be taken into service with an artificial hip 
joint.  Therefore, service connection will be conceded.  Only 
minor limitation of motion is now noted in the Veteran's right 
hip with no instability noted.  Thereafter, a 30 percent 
disability evaluation was assigned.

At the time of a Board review of myriad issues, the Veteran was 
asked to provide his specify in-service experiences with details, 
and that a search should be undertaken from NPRC for all periods 
of service and associated details, as well as any POW status.  
The Board specifically asked that the VARO address the DD Form 44 
of record and provide a memorandum as to the findings.

Social Security Administration (SSA) records were obtained which 
included records from his care in 1945 for his right hip.  Those 
private treatment records confirmed that he had been well until 
he fell in April 1945.  An X-ray in May 1945 showed a fracture of 
the right head of the femur.  After he spent three weeks in bed, 
he was able to get around and had only occasional pain without 
other significant symptoms.  

Pursuant to the Board's request, an attempt was made to have the 
Veteran provide details as to his service.  VA Forms 119 are of 
record showing that the Veteran was unresponsive as to further 
details on his service except that he showed a 1st Division patch 
which he said he had been told to wear.  The Pentagon was asked 
to and could not verify POW status.

An Administrative Decision is of record, approved in November 
1998, which simply reiterated the service dates of record and the 
lack of substantiated POW status.  No further efforts were made 
to certify his service dates and related matters including the 
pivotal DD 44 mentioned above and specifically cited in the 
remand request.

In the interim, a rating action in May 1998 proposed to sever 
service connection for the total right hip replacement.  A rating 
action in August 1998 severed service connection for that 
disability.  In a November 1998 Supplemental Statement of the 
Case, the Veteran was informed, in pertinent part, that further 
development was not required on the then pending rating issues as 
severance had been proposed.  In a decision in July 1999, the 
Board denied entitlement to service connection for a number of 
disabilities including a back disability (denied on a direct 
basis and no other).  With regard to the then pending increased 
rating action for the right hip replacement, the Board sought 
specific clinical development for the now "self-limited, 
finite" period of time relating to the increased rating 
question; and further added that a Statement of the Case should 
be issued on the severance action.  The subsequent Supplemental 
Statement of the Case dated in March 2000 addressed the rating 
issues but did not mention the severance question in any way.

In July 2001, the Board denied entitlement to an increased 
evaluation for the right hip disability (from March 1994 to 
August 1998), and denied entitlement to a total rating.  It 
remanded the case for issuance of a Statement of the Case on the 
propriety of the severance action.  In July 2001, a Statement of 
the Case was issued on the severance issue although it was 
entitled "service connection for total right hip replacement."  
A copy of a cover letter is in the file stating that he had been 
sent a VA Form 9 for appeal.

Private clinical documentation was submitted and is filed in the 
claims file after the July 2001 communications and Board action.  
The packet of data is not date-stamped but appears to have been 
part of the SSA records obtained.  [SSA disability benefits have 
been in effect since his separation from service].  Additional 
evidence from 1945 showed that the Veteran had undergone a 
reduction and a hip spica was applied for the epiphyseal 
fracture.

One report dated July 29, 1952, notes that the Veteran had 
developed asceptic necrosis of the right femoral head and 
underwent an arthroplasty using an "Eicher" prosthesis.  It 
appears that there was revision in 1954 and/or 1956.  A follow-up 
X-ray in April 1968 showed the "Eiker" prosthesis replacing the 
head and neck of the femur.  The ball portion of the prosthesis 
was in normal relationship to the acetabulum.  The collar of the 
prosthesis was sitting tightly against the base of the femoral 
neck.  There were small calcific densities adjacent to the 
greater trochanter superiorly and laterally, as well as 
anteriorly.  There were signs of minimal cystic and sclerotic 
change in the acetabulum. 

In late 2004, several inquiries were received from the Veteran 
and on his behalf relating to the fact that he did not understand 
how the benefit he had previously been receiving (and for which 
he had thought he was receiving a noncompensable rating) had, in 
fact, been terminated notwithstanding the prior Board remand.  
Correspondence was sent to the Veteran by the VARO in November 
2004 to the effect that they had reviewed the file and found no 
further issues on appeal.  It referenced having issued a 
Supplemental Statement of the Case in July 2001 on the severance 
issue as well as a VA Form 9 for him to appeal, but there had 
been no response.  

In June 2006, special monthly pension based on the need for aid 
and attendance was established from March 28, 2006.  It is noted 
that the service dates shown thereon for active duty were July 
30, 1951 to July 29, 1954.
 
The Veteran filed a VA Form 21-4128 in February 2007 with regard 
to reopening his right hip replacement claim as well as for a 
back disorder.  In essence, and after considerable assessment of 
the procedural and substantive situation herein, the Board has 
construed this as a request, in pertinent part, for finding CUE 
in the 1998 severance action of the 1994 grant, and will address 
it accordingly rather than simply on its own motion.  As noted in 
the introduction above, the claims related to the right hip have 
been pending in various forms for quite some time and the most 
equitable review here will be to consider the propriety of the 
severance based on CUE.

In analyzing the primary issue in this case, the Board 
comprehensively and thoughtfully evaluated all of the evidence of 
record.  The factual and procedural circumstances of this case 
are both convoluted and confusing on the one hand, but somewhat 
defined and clear-cut on the other.  All sorts of development has 
taken place, a result of which it appears that all pertinent 
available documentation is now in the file.  It is clearly time 
for a final resolution of the issue, no matter how discomfiting 
the available data may be or how seemingly idiosyncratic the 
result.  It suffices to state that this is a very unusual case, 
and while not the norm, requires judicious application of the 
guidelines set forth in severance cases.

In essence, the question now is not whether the August 1994 
action to grant service connection for a total right hip 
replacement was a blindingly meritorious grant or even whether it 
was evenly marginally supportable.  Once service connection has 
been granted for any disability, the standard for altering that 
conclusion is quite stringent, e.g., the grant cannot be reversed 
absent the finding of such error in the original grant which 
makes it totally untenable.  

In that regard, both the regulatory and judicial guidelines are 
clear that it is not adequate for there to be a question of 
judgment or disagreement on facts but the error must be not 
debatable.  In this case, it is not questioned that the Veteran 
had a pre-service right hip injury in 1945 which required care, 
so he is not presumed to have been in totally sound condition at 
entrance.  However, the clinical records for that adolescent 
injury show no signs of necrosis and with a modest period of 
care, the disability leveled off and was without significant 
residuals.  At the time of his procedures in 1952, 1954 and 1956, 
the right hip situation had become necrotic and required both a 
total hip replacement and one or more revisions, a clearly 
demonstrable increase in the pathology and/or alteration of the 
underlying disability picture.  

The timing is the key factor herein and there is documentary 
suggestion that those symptoms and resultant procedures 
reflecting aggravation of the pre-existing disorder came at least 
once during active service, and perhaps as many as three times, 
regardless of whether surgery was done by private care-givers or 
the military.  Of significance is that VA is obligated to accept 
official certification of service by the service department and 
did so in 1994 based upon the unequivocal findings cited above 
from NPRC.  While there may be some question on retrospect as to 
their total sustainability due to internal inconsistencies, the 
fact of the certification (and subsequent recertification) has 
not since changed.  Moreover, as tenuous and disquieting as the 
Board may find the 1994 decision, the aggregate evidence as to 
that decision does not meet the high threshold of its having 
contained CUE.  Accordingly, severance was not warranted and the 
benefit is restored.

As such, the Board turns to the Veteran's claim of entitlement 
to a back disability as secondary to his service-connected right 
hip disability.  Service connection may be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  Effective October 10, 2006, the regulations also 
provide for the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a service-
connected disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)).  Establishing 
service connection on a secondary basis, therefore, requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

Clinical records confirm that the Veteran has complained of low 
back pain for years, perhaps since service.  Private statements 
and clinical information reflect that the right hip replacement 
has impacted the low back.  Specifically, a statement in 1999 by 
Dr. JL was that the right hip had degenerative components and leg 
shortening which had set up a cascade of events where he had 
established abnormal muscle spasm patterns throughout his back.  
A similar statement is of record from Dr. SIG, dated in 2000, to 
the effect that the Veteran had degenerative changes in the right 
hip, had developed shortened leg syndrome and myofascial pain 
syndrome; and that the right hip problems over the years had 
caused such abnormal changes, with muscle spasms and neurological 
firing patterns, as to result in chronic back complaints.  A 
neurological consult in May 2007 by Dr. WDB was reported to Dr. 
Jl as showing a right hip replacement years ago which had 
certainly been a contributing factor to the low back disability 
picture.

VA clinical records from 2007 show a history of a right hip 
injury as a child of 12, reinjury in the early 1950's and hip 
replacement after apparent reinjury.  The examiner opined that 
the right hip injury was more likely than not related to and had 
been aggravated by his military service and that this contributed 
to his low back problems.  It was noted that the Veteran had been 
in receipt of SSA benefits since separation from service in 1956 
for these disabilities. 

Considering the evidence as outlined above and the finding that 
the severance of service connection for the total right hip 
replacement was inappropriate, the Board finds that not only is 
service connection warranted for the right hip but that the 
preponderance of the evidence is in favor or service connection 
for the low back as secondary to the right hip.  Thus, service 
connection is granted for the low back disability.


ORDER

Severance of service connection for status-post total right hip 
replacement was improper; service connection is restored.

Service connection for a low back disability secondary to right 
hip replacement is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


